410 Pa. 155 (1963)
Dubois, Appellant,
v.
Wilkes-Barre.
Supreme Court of Pennsylvania.
Argued January 18, 1963.
March 19, 1963.
Before BELL, C.J., MUSMANNO, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*156 Arthur Piccone, with him Raymond F. Lowery, for appellant.
E.C. Marianelli, for City of Wilkes-Barre, appellee.
John A. Gallagher, for appellee.
John L. McDonald, for appellee.
OPINION PER CURIAM, March 19, 1963:
Plaintiff sued for injuries, suffered from a fall on a public sidewalk, allegedly caused by the existence of an accumulation of melted ice cream and grease thereon. The trial judge entered a compulsory nonsuit, which the court en banc refused to disturb. Plaintiff appeals.
The action of the court below was correct. The plaintiff's testimony failed to establish what caused her to fall. In order to establish liability in an action of this nature, it is necessary for the plaintiff to prove what actually caused the accident, not what might possibly have caused it. The jury cannot be allowed to guess that the fall resulted from the existence of a foreign substance on the sidewalk. See, Sellers v. *157 Cline, 160 Pa. Super. 85, 49 A.2d 873 (1946); Rogers v. S. Phila. Nat'l Bank, 160 Pa. Super. 154, 50 A.2d 697 (1947); Hillelson v. Renner, 183 Pa. Super. 148, 130 A.2d 212 (1957); Burns v. City of Pitts., 320 Pa. 92, 181 A. 487 (1935); Rinaldi v. Levine, 406 Pa. 74, 176 A.2d 623 (1962); Gayne v. Philip Carey Co., 385 Pa. 618, 123 A.2d 432 (1956).
Judgment affirmed.